DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDSs) submitted on 02/17/2020 and 05/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention, “Natural Language Processing Platform for Automated Training and Performance Evaluation”, is directed to an abstract idea, specifically Certain Methods of Organizing Human Activity (i.e. managing personal behavior) and Mental Processes, without 
Step 1:  Claims 1-20 are directed to a statutory category, namely a system (claims 1-10), a process (claims 11-19) and a manufacture (claim 20).
Step 2A (1): Independent claims 1, 11, and 20 are directed to an abstract idea of Certain Methods of Organizing Human Activity (i.e. managing personal behavior) and Mental Processes, based on the following claim limitations: “determine, based on one or more of a plurality of audio transcription files, each associated with one of a plurality of individuals, a model for dynamic performance evaluation and training, wherein the model is dynamically updated as additional audio transcription files are received; receive an additional audio transcription file associated with a first individual of the plurality of individuals; analyze the additional audio transcription file using the model wherein the analysis results in one or more proficiency scores, each corresponding to an event in the additional audio transcription file; calculate based on the one or more proficiency scores, an overall proficiency score; identify, based on the one or more proficiency scores, one or more areas of improvement associated with the first individual; determine, based on the one or more areas for improvement, performance feedback tailored to the first individual”. These claims are directed towards a process of analyzing audio transcription files of individuals to evaluate or assess proficiency (i.e. mental processes) and providing performance improvement feedback (i.e. certain methods of organizing human activity). Dependent claims 2-10 and 12-19 further describe the analysis process of the audio 
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1-2, 4-7, 9-12, 14-17, and 19-20 recite additional elements of a computing platform, at least one processor, a communication interface communicatively coupled to the at least one processor, memory storing computer-readable instructions executed by the at least one processor, analyze audio transcription file using natural language processing, generate a feedback interface, send to a user device the feedback interface, automatically analyze the one or more of the plurality of audio transcription files, generate a manager dashboard interface, send to a user device the manager dashboard interface, generate one or more feedback interface commands, send to the user device, the one or more feedback interface commands, wherein sending the one or more feedback interface commands causes the user device associated with the first individual to display the feedback interface, send...the one or more manager dashboard interface commands, wherein sending the one or more dashboard interface commands causes the user device associated with the manager of the first individual to display the manager dashboard interface,  the feedback interface is generated in real time, and one or more 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1-2, 4-7, 9-12, 14-17, and 19-20 recite additional elements as stated above. As per the Applicant’s specification in PGPub No. US 2021/0256452 A1, a computing platform may be implemented in one or more virtual machines that are provided by one or more physical computing devices [0085]; communication interface may be a network interface configured to support communication between the platform and one or more networks [0032]; memory may include one or more program modules [0032]; natural language processing apply natural language processing techniques to identify features in the audio transcription files indicative of one or more performance events (e.g. asking for the sale, multiline offering, 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-17, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Scodary et al. (US 2021/0027799 A1).
As per claim 1, Scodary teaches a computing platform, comprising (Scodary e.g. Fig. 38 machine 3800 in the form of a computer system within which logic may be implemented to cause the machine to perform any one or more of the functions or methods disclosed  [0537].): 
Scodary teaches at least one processor; (Scodary e.g. Fig. 38 machine 3800/computer system include processors 3804 that may execute instructions contemporaneously [0540].)
Scodary teaches a communication interface communicatively coupled to the at least one processor; and 5(Scodary e.g. Fig. 38 machine 3800/computer system I/O components 3808 may include communication components 3836 operable to couple the machine 3800 to a network 3838 or device 3840 via a coupling 3842 and a coupling 3844, respectively [0544].)
Scodary teaches memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to (Scodary e.g. Fig. 38 machine 3800/computer system may include memory 3806 [0540]. The memory 3806 may include one or more of a main memory 3816, a static memory 3818, and a storage unit 3820 that may be utilized to store instructions 3802 embodying any one or more functionality [0541].): 
Scodary teaches determine, based on one or more of a plurality of audio transcription files, each associated with one of a plurality of individuals, a model for dynamic performance evaluation and training, wherein the model is dynamically updated as additional audio transcription files are received;  10(Scodary e.g. Fig. 1, Embodiments of a 
Scodary teaches receive an additional audio transcription file associated with a first individual of the plurality of individuals
Scodary teaches analyze the additional audio transcription file using natural language processing and the model, wherein the analysis results in one or more proficiency scores, each corresponding to an event in the additional audio transcription file;  15(Scodary e.g. Fig. 1 communication system 100; A communication system for processing a call includes control logic and at least one machine learning model generating call classifiers from outputs of an audio signal processor and a natural language processor operated on the call [0058]. Calls are received by a call processing system 102, analyzed and processed using audio signal processor 104 and a natural language processor 106, and results of the analysis and processing are provided to heuristic algorithms 108. The heuristic algorithms 108 apply weights 110 to call classifiers generated by machine learning models 112 utilizing one or more learning function 114 [0104]. Machine learning models (e.g., deep neural networks) may be utilized to predict metrics directly as classifiers, either per-utterance (a segment of an audio call) or over the full call [0108].)
Scodary teaches calculate, based on the one or more proficiency scores, an overall proficiency score; (Scodary e.g. A communication system for processing a call includes control logic and at least one machine learning model generating call classifiers from outputs of an audio signal processor and a natural language processor operated on the call [0058]. Machine learning models (e.g., deep neural networks) may be utilized to predict metrics (i.e. proficiency scores) directly as classifiers, 
Scodary teaches identify, based on the one or more proficiency scores, one or more areas for improvement associated with the first individual; (Scodary e.g. Fig. 9 scorecard display; Metrics and visualizations for call and / or system dynamics (metric change or change rate over time) may be generated and displayed, for example in the scorecard display interface 124 for a given call, agent, team (agent group), or system-wide [0149]. Fig. 9 scorecard display interface include metric values 906 that may comprise objective, stable metrics to support agent coaching and may incorporate hysteresis such that reliable aggregate metrics of performance are presented and updated over time [0168].The set of available historical visualization (performance history 912) for a selected metric (metric selection control 914) may enable multi-dimensional views of the target’s strengths and weaknesses over time [0186]. A horizontal line on the time series and/or a cell on the histogram depicts a goal set for the target [0190].)
Scodary teaches determine, based on the one or more areas for improvement, performance feedback tailored to the first individual; 
 20Scodary teaches generate, using the performance feedback tailored to the first individual, a feedback interface
Scodary teaches send, to a user device associated with the first individual, the feedback interface. (Scodary e.g. Fig. 1, Metrics and visualizations for call and / or system dynamics ( metric change or change rate over time ) may be generated and displayed, for example in the scorecard display interface 124 for a given call, agent, team (agent group), or system-wide [0149]. FIG. 9 depicts a scorecard display interface 902 implemented on an interactive machine display 904 in one embodiment. The scorecard display interface 902 may be configured for reporting metrics on an agent, a team of agents, or system - wide (a " site ") [0157].)
As per claim 11, Scodary teaches a method comprising (Scodary e.g. Fig. 33 audio analysis process [0515]):  25at a computing platform comprising at least one processor, a communication interface, and memory (Scodary e.g. Fig. 38 machine 3800 [0537].): 
Scodary teaches determining, based on one or more of a plurality of audio transcription files, each associated with one of a plurality of individuals, a model for dynamic performance evaluation and training, wherein the model is dynamically updated as additional audio transcription files are 30received; (See claim 1c(i) for response.)
Scodary teaches receiving an additional audio transcription file associated with a first individual of the plurality of individuals;  -32-(See claim 1c(ii) for response.)
Scodary teaches analyzing the additional audio transcription file using natural language processing and the model, wherein the analysis results in one or more proficiency scores, each corresponding to an event in the additional audio transcription file; (See claim 1c(iii) for response.)
Scodary teaches identifying, based on the one or more proficiency scores, one or more areas for 5improvement associated with the first individual; (See claim 1c(v) for response.)
Scodary teaches determining, based on the one or more proficiency scores, performance feedback tailored to the first individual; (See claim 1c(vi) for response.)
Scodary teaches generating, using the performance feedback tailored to the first individual, a feedback interface; and  10(See claim 1c(vii) for response.)
Scodary teaches sending, to a user device associated with the first individual, the feedback interface. (See claim 1c(viii) for response.)
As per claim 2 and 12, Scodary teaches the computing platform of claim 1 and method of claim 11, Scodary also teaches wherein the memory stores additional computer- 25readable instructions that, when executed by the at least one processor, cause the computing platform to: receive, prior to calculating the overall proficiency score, a second plurality of audio transcription files corresponding to the first individual, wherein calculating the overall proficiency score comprises analyzing the second plurality of audio transcription files using natural language 30processing and the model, and wherein the one or more proficiency scores are based, at least in part, on the analysis of the second plurality of audio transcription files. (Scodary e.g. Fig. 1, A communication system for 
As per claims 3 and 13, Scodary teaches the computing platform of claim 2 and method of claim 12, Scodary also teaches wherein analyzing the additional audio transcription file and the second plurality of audio transcription files comprises analyzing one or more of: words spoken by the first individual, a total duration of silence, an average sentence length, or an amount of time the first individual spoke in comparison to a second individual. (Scodary e.g. A system extracts useful metrics from spoken conversation, using call grading and call similarity. Call grading extracts important metrics from audio using a combination of direct audio content analysis (how things are said ) and analysis of the speech content (words spoken) [0093]. Table 1 include sub-metrics such as silence percentage, caller word count, agent word count, caller sentence length, agent talk time, etc. [0107].)
As per claims 4 and 14, Scodary teaches the computing platform of claim 2 and method of claim 12, wherein the memory stores additional computer- readable instructions that, when executed by the at least one processor, cause the computing platform to: 
Scodary teaches automatically analyze the one or more of the plurality of audio transcription files, wherein 10the analysis results in one or more additional proficiency scores, each corresponding to an event in the one or more of the plurality of audio transcription files; and (Scodary e.g. A communication system for processing a call includes control logic and at least one machine learning model generating call classifiers from outputs of an audio signal processor and a natural language processor operated on the call [0058]. A system extracts useful metrics from spoken conversation, using call grading and call similarity. Call grading extracts important metrics from audio using a combination of direct audio content analysis (how things are said ) and analysis of the speech content (words spoken) [0093]. The output controls may operate a machine display to display the plurality of grades for each of a plurality of segments of the audio content (Fig. 36 and [0518]).)
Scodary teaches compare the proficiency scores to the one or more additional proficiency scores. (Scodary e.g. The system may provide more stable metric controls to more accurately compare performance between system agents, components, and/or groups and combinations thereof [0050]. Metric comparisons may be presented as time series graphs contrasted with the same metrics over a historical period, as for example depicted in the time series graph 
As per claims 5 and 15, Scodary teaches the computing platform of claim 4 and method of claim 14, wherein the memory stores additional computer- 15readable instructions that, when executed by the at least one processor, cause the computing platform to: 
Scodary teaches generate, using the one or more proficiency scores and the overall proficiency score, a manager dashboard interface
Scodary teaches send, to a user device associated with a manager of the first individual, the manager 20dashboard interface. (Scodary e.g. A communication system for processing a call includes a scorecard user interface display [0061]. Certain systemic metrics may be determined and displayed to a system operator (i.e. manager) (e.g., on a system - wide view of the scorecard display interface 124) [0121]. FIG. 9 depicts a scorecard display interface 902 implemented on an interactive machine display 904 in one embodiment. The scorecard display interface 902 may be configured for reporting metrics on an agent, a team of agents, or system-wide (a " site ") [0157].)
As per claims 6 and 16, Scodary teaches the computing platform of claim 5 and the method of claim 15, wherein the memory stores additional computer- readable instructions that, when executed by the at least one processor, cause the computing platform to:  25
Scodary teaches generate one or more feedback interface commands and one or more manager dashboard interface commands; (Scodary e.g. A communication system for processing a call includes a scorecard user interface display. The scorecard interface is operable to select a target and an indication of the metric control to apply for the target, and to apply the metric control to generate and display a historical performance visualization and a performance feed of the metric for the target [0061]. Certain systemic metrics may be determined and displayed to a system operator (e.g., on a system-wide view of the scorecard display interface 124) [0121]. A call processing system may physically transform received audio content into a display on a machine, such as a light-emitting device. 
 Scodary teaches send, to the user device associated with the first individual, the one or more feedback interface commands, wherein sending the one or more feedback interface commands causes the user device associated with the first individual to display the feedback interface; and  30(Scodary e.g. A call processing system may physically transform received audio content into a display on a machine, such as a light-emitting device. The display may comprise a grade (i.e. feedback) associated with the audio content received, the displayed grade being useful, concrete, and tangible result of the received audio content [0100]. For example, GSAT metric controls are applied as a feedback signal to the call processing system 102 to adapt one or more of templates 118, call processing control logic 120, agent behavior, and the behavior of one or more automated voice attendant 122. The GSAT metric controls and weighted sub-metrics may be provided in various form to a scorecard display interface 124 [0105]. The GSAT metric controls may be utilized by agents and other components in real-time to adapt their behavior when processing and responding to calls [0106].)
Scodary teaches send, to the user device associated with the manager of the first individual, the one or more manager dashboard interface commands, wherein sending the one or more manager dashboard interface commands causes the user device associated with the manager of the first individual to -31-display the manager dashboard interface. (Scodary e.g. A communication system for processing a call includes a scorecard user interface display. The scorecard interface is operable to select a target and an indication of the metric control to apply for the target, and to apply the metric control to generate and display a historical performance visualization and a performance feed of the metric for the target [0061]. Certain systemic metrics may be determined and displayed to a system operator (i.e. manager) (e.g., on a system-wide view of the scorecard display interface 124) [0121]. Fig. 9 scorecard display interface 902 may comprise a scorecard summary – a set of high level metrics (metric values 906) that describe, in aggregate, how well an agent (or team etc.) is performing on configured metrics (e.g. globally configured metrics) over a selectable (interval selection control 908) time frame ([0157]-[0158]).)
As per claims 7 and 17, Scodary teaches the computing platform of claim 6 and method of claim 16, wherein the manager dashboard interface includes: for each of the first individual and the plurality of individuals, one or more of: a 5representative identifier, a close rate (CR), a linked quote percentage, a benchmark CR, and a comparison of the CR to the benchmark CR. (Scodary e.g. Certain systemic metrics may be determined and displayed to a system operator (i.e. manager) (e.g., on a system - wide view of the scorecard display interface 124) [0121]. The system may generate reports in the form of site, team, and agent rankings comprising ranked lists of top-performing systems, teams, and agents by average GSAT [0155]. Fig. 9 scorecard display interface 902 may comprise display of attributes for an agent such as 
As per claims 9 and 19,Scodary teaches the computing platform of claim 1 and method of claim 11, wherein the memory stores additional computer- readable instructions that, when executed by the at least one processor, cause the computing 15platform to: 
Scodary teaches determine an impact on performance caused by the performance feedback tailored to the first individual; and (Scodary e.g. Metrics and visualizations for call and/or system dynamics (metric change or change rate over time) may be generated and displayed in the scorecard display interface 124 for a given call, agent, team (agent group), or system-wide [0149]. Fig. 9 metric values 906 of the scorecard display interface 902 may comprise objective, stable metrics to support agent coaching and may incorporate hysteresis such that reliable aggregate metrics of performance are presented and updated over time [0168].)
Scodary teaches dynamically modify, based on the impact on performance, the model for dynamic performance evaluation and training. (Scodary e.g. Figs. 1-2, The call processing control logic 120 comprises an ensemble of machine learning models utilized to control the behavior of agents and/or the automated voice attendant 122, and/or to determine the content of templates 118 used thereby [0127]. Differences between agent/automated voice attendant 122 behavior on those superior calls may be applied as a learning function to the machine learning models 204 to improve agent / automated voice 
As per claim 10, Scodary teaches the computing platform of claim 1, wherein the feedback interface is generated in real time. (Scodary e.g. Fig. 1, The GSAT metric controls are applied as a feedback signal to the call processing system 102 to adapt one or more of templates 118, call processing control logic 120, agent behavior, and the behavior of one or more automated voice attendant 122. The GSAT metric controls and weighted sub-metrics may be provided in various form to a scorecard display interface 124 [0105]. The GSAT metric controls may also be utilized by the agents 128 and other components (e.g. , automated voice attendant 122 ) in real - time ( existing call in progress ) to adapt their behavior when processing and responding to calls [0106].)
As per claim 20, Scodary teaches one or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, a communication interface, and memory, cause the computing platform to (Scodary e.g. Fig. 38 depicts a machine 3800 in the form or a computer system within which a set of instructions may be executed for causing the machine to perform any one or more of the methodologies ([0049] and [0537]). The instructions 3802 may reside within a machine-readable medium 3822 within the storage unit 3820 ([0541] and [0547]).):  5
Scodary teaches determine, based on one or more of a plurality of audio transcription files, each associated with one of a plurality of individuals, a model for dynamic performance evaluation and training, wherein the model is dynamically updated as additional audio transcription files are received; (See claim 1c(i) for response.)
Scodary teaches receive an additional audio transcription file associated with a first individual of the plurality of individuals;  10(See claim 1c(ii) for response.)
Scodary teaches analyze the additional audio transcription file using natural language processing and the model, wherein the analysis results in one or more proficiency scores, each corresponding to an event in the additional audio transcription file; (See claim 1c(iii) for response.)
Scodary teaches determine, based on the one or more proficiency scores, performance feedback tailored to the first individual;  15(See claim 1c(v and vi) for response.)
Scodary teaches generate, using the performance feedback tailored to the first individual, a feedback interface; (See claim 1c(vii) for response.)
Scodary teaches send, to a user device associated with the first individual, the feedback interface; (See claim 1c(viii) for response.)
Scodary teaches determining an impact on performance caused by the performance feedback tailored to the first individual; and (Scodary e.g. Metrics and visualizations for call and/or system dynamics (metric change or change rate over time) may be generated and displayed in the scorecard display interface 124 for a given call, agent, team (agent group), or system-wide [0149]. Fig. 9 metric values 906 of the scorecard display interface 902 may comprise objective, stable metrics to support agent coaching and may incorporate hysteresis 
Scodary teaches dynamically modifying, based on the impact on performance, the model for dynamic performance evaluation and training. (Scodary e.g. Figs. 1-2, The call processing control logic 120 comprises an ensemble of machine learning models utilized to control the behavior of agents and/or the automated voice attendant 122, and/or to determine the content of templates 118 used thereby [0127]. Differences between agent/automated voice attendant 122 behavior on those superior calls may be applied as a learning function to the machine learning models 204 to improve agent / automated voice attendant 122 / templates 118 performance on the particular call , if ongoing , or on future calls for a particular agent / automated voice attendant 122 / team / site [0128].)
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Scodary et al. (US 2021/0027799 A1) in view of Yaghi et al. (US 2015/0003595 A1) and in further view of Olsen et al. (US 2017/0249650 A1).
As per claims 8 and 18, Scodary teaches the computing platform of claim 7 and method of claim 17, Scodary in view of Yaghi and Olsen teach wherein the benchmark CR indicates an average close rate of individuals who both:  10are located in a geographic area associated with the first individual, and are associated with a job title associated with the first individual.
Scodary teaches measuring a set of metrics from analyzed audio content (Scodary e.g. Call grading may be used in a sales application use case where audio content may be analyzed for both semantic and vocal content to measure some set of metrics.)
Scodary does not explicitly teach measuring a benchmark CR, wherein the benchmark CR indicates an average close rate of individuals who both:  10are located in a geographic area associated with the first individual, and are associated with a job title associated with the first individual.
However, Yaghi teaches a method of benchmarking (Yaghi e.g. Yaghi teaches a method of capturing and analyzing audio recording data, capturing or receiving user activity data, benchmarking, displaying benchmark data to compare at least one or a team or an individual activity to at least one of industry average, or geographic averages, etc. 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Scodary’s communication system to include benchmarking agent/user performance against industry and geographic averages as taught by Yaghi in order to identify opportunities for improvement (Yaghi e.g. [0510]).
Scodary in view of Yaghi do not explicitly teach benchmarking a close rate, however, Olsen teaches benchmarking metrics such as a sales close rate (Olsen e.g. Olsen teaches user interface features that provide real-time analytics, comparative benchmarking to management-generated goals or to predictive outcomes, and customizable forecasting based on the dynamic selection of one or more metrics or definition of one or more parameters related to a recurring revenue asset [0058]. KPI metric relating to sales performance and optimization are calculated such as a close rate, which is the ratio of closed (successful) sales to total amount of resolved opportunity (e.g. wins+losses) ([0068] and [0070]).  Fig. 16 is an example screenshot view 1600 illustrating features of an analytics view displaying metrics relating to closed opportunity value and includes a close rate comparison to a target value [0090].)
	The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Scodary in view of Yaghi’s communication system to the calculation include a close rate metric calculation to 
	Scodary, Yaghi, and Olsen inventions are directed towards agent/user performance evaluation.  Furthermore, all of the claimed elements were known in the prior arts of Scodary, Yaghi, and Olsen and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624